Citation Nr: 1143006	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's request to reopen her claim for entitlement to service connection for a low back disability and denied her claim for entitlement to service connection for a bilateral hip disability.  

In March 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a low back disability was denied by an unappealed January 1992 rating decision.  

2.  The evidence received since the January 1992 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

3.  The Veteran's low back disability, diagnosed as lumbar strain and degenerative disc disease with neural foraminal narrowing at L5 to S1, is related to her period of military service.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for a low back disability, diagnosed as lumbar strain and degenerative disc disease with neural foraminal narrowing at L5 to S1, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to the Veteran's claim of entitlement to service connection for a low back disability, the Board is herein reopening and granting this claim, representing a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's VCAA compliance with regard to this issue is deemed to be harmless error, and no further discussion of VA's responsibilities under the VCAA is necessary.  

II.  New and Material Evidence 

This appeal arises out of the Veteran's contention that she suffered back strain while doing heavy lifting during service, and has since continued to experience low back pain.  See Veteran's June 2007 Claim; February 2008 Notice of Disagreement; Board Hearing Tr. at 3-5, 8-11.

The Veteran's claim of entitlement to service connection for a low back disability (claimed as a back muscle injury) was initially denied by a January 1992 rating decision on the grounds that she had no currently diagnosed low back disability.  In making this determination, the RO acknowledged that the Veteran had an in-service low back strain, but found that this was an acute condition that resolved without any residual disability noted in her service treatment records or at her November 1991 VA examination.  At the time of the January 1992 rating decision, the evidence of record consisted of the Veteran's service treatment records and a November 1991 VA examination report.  The Veteran was notified of the January 1992 rating decision and her appellate rights by a letter dated April 13, 1992; however, she did not appeal.  Therefore, the January 1992 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In June 2007, the Veteran filed a request to reopen her previously denied claim of entitlement to service connection for a low back disability.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Evidence obtained since the January 1992 rating decision includes VA treatment records dated from March 2005 to September 2007; a February 2009 Decision Review Officer (DRO) Conference Report; private treatment records from Dr. S.L.S. dated from June 2007 to November 2009; a March 2011 letter from Dr. S.L.S.; and a copy of the March 2011 Board hearing transcript.  Significantly, the Veteran's VA treatment records reveal that, in April 2006, magnetic resonance imaging (MRI) was conducted, which revealed mild multilevel degenerative disc disease (DDD) resulting in mild neural foraminal narrowing at L5 to S1.  Additionally, Dr. S.L.S.'s treatment records reveal that the Veteran was diagnosed with low back/muscle spasms in June 2007, back strain in September 2007, lumbar strain in May 2009, and low back pain with muscle spasms in July 2007 and November 2009.    

The Veteran's claim was previously denied because the evidence did not show that she had a current low back disability.  The evidence submitted since the January 1992 rating decision shows that the Veteran has been diagnosed with low back/muscle spasms, back strain, lumbar strain, and DDD.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence of a current back disability.  The additional evidence being both new and material, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

III.  Service Connection 

As an initial matter, the Board acknowledges that, in its December 2007 rating decision, the RO did not adjudicate the Veteran's claim of entitlement to service connection for a low back disability on the merits.  Significantly, however, insofar as the Board is herein granting the Veteran's claim of entitlement to service connection for a low back disability, representing a full grant of the benefit sought on appeal, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision as to this claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced thereby).  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303 (2011); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With regard to the Veteran's low back disability claim, the Veteran contends that service connection is warranted because she first began experiencing low back pain during service, when she was required to haul and carry heavy equipment 
(i.e., bombs and toolboxes), and has since continued to have the same type of low back pain.  See Board Hearing Tr. at 3-5, 8-11.  In this regard, the Veteran asserts that, during service, the men in her unit harassed her by forcing her to do more than her share of the heavy lifting and requiring her to do so by hand, rather than with the use of tools such as a hydrolic hoist and/or a cart.  See Board Hearing Tr. at 3-4, 7-8.  

The Board finds that service connection for a low back disability is warranted.  
See 38 C.F.R. § 3.303(a) (2011).  In making this determination, the Board highlights that, as discussed above, the post-service medical evidence of record demonstrates that the Veteran has been diagnosed with several low back disabilities, including mild multilevel DDD resulting in mild neural foraminal narrowing at L5 to S1, low back muscle spasms, and back/lumbar strain.  See April 24, 2006, VA treatment record; Dr. S.L.S.'s treatment records dated in June 2007, July 2007, September 2007, May 2009, and November 2009.  Accordingly, the Board finds that the first element required for service connection has been established.  

Turning to the second element required for service connection, the Veteran's service treatment records reveal that she was first noted to have low back pain during service.  Specifically, these records show that, at the time of her entrance examination in August 1987, she was found to have a normal spine on examination, with no history of recurrent back pain noted.  See August 1987 entrance examination and report of medical history.  Thereafter, in September 1988, the Veteran sought treatment for low back pain, reporting that she had experienced similar back pain two months earlier, which had initially improved, but had since recurred and worsened.  At that time, the doctor diagnosed her with a back strain.  Subsequently, in March 1989, the Veteran sought further treatment for low back pain, reporting that she had injured her back while lifting a toolbox two days prior and had since experienced radiating pain and numbness in her left leg.  The following day, she received follow-up treatment for her low back pain, reporting that she had been experiencing sciatic type pain since lifting heavy equipment.  
At that time, the doctor noted that the Veteran was only comfortable when sitting, had paresthesia in both thighs with occasional radiation down to her left great toe, and had already been on bed rest for 24 hours.  Based on his examination of the Veteran, the doctor diagnosed her with sciatica of L5 to S2 and prescribed her strict bed rest for 72 hours.  Finally, three days later, the Veteran received further follow-up treatment for her low back strain and sciatica symptoms, at which time the doctor reported that her low back strain was resolved and noted that she was being transferred to a different shop where the physical demands would not be as great.  As such, because the record reflects that the Veteran was first diagnosed with and treated for low back strain and sciatica during service, the Board finds that the second element required for service connection has also been established.  

Finally, turning to the third element required for service connection, the Board notes that the only opinion of record addressing whether there is a causal relationship between the Veteran's current low back disability (variously diagnosed as mild multilevel DDD at L5 to S1, low back muscle spasms, and back/lumbar strain) and her military service is Dr. S.L.S.'s March 2011 opinion.  Specifically, Dr. S.L.S. provided the opinion that a significant degree of the Veteran's back problems are "service connected" and that it is more likely than not that the Veteran's current episodes of debilitating back pain are "service connected."  Moreover, Dr. S.L.S. reported that this opinion was based on his and his staff's repeated treatment of the Veteran's severe debilitating back pain, during which she had provided a history of her in-service duties, activities, and injuries.  

In this regard, as noted above, the Veteran has reported that she first began experiencing low back pain during service, when she was regularly required to haul and carry heavy equipment (i.e., bombs and toolboxes) without the use of tools such as a hydraulic hoist and/or a cart.  See Board Hearing Tr. at 3-4, 7-8.  Additionally, the Veteran has consistently reported that she has continued to have the same type of chronic low back pain since her initial in-service low back strain in approximately 1988/1989.  See Dr. S.L.S.'s July 2007 treatment record; Board Hearing Tr. at 3-5, 8-11.  The Board notes that, insofar as low back pain is capable of lay observation, the Veteran is competent to report that she has continued to have such pain since her in-service low back strain.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because she is competent to testify as to factual matters of which she has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled or tasted).    

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting a continuity of low back symptomatology since her in-service low back strain.  As evidenced by her private treatment records and hearing testimony, the Veteran has repeatedly reported that she first began experiencing low back pain during service after performing heavy lifting, and has since continued to have the same type of low back pain.  Moreover, these statements are consistent with the medical evidence of record, which reveals that she first received treatment for low back pain during service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  

As such, because the Board finds the Veteran's statements regarding a continuity of symptomatology since her in-service low back strain to be both competent and credible, and because there is medical opinion evidence of a relationship between the Veteran's currently diagnosed low back disability and service, which is based on these statements, the Board finds that the third element required for service connection has also been satisfied.  

Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for a low back disability is warranted.  Therefore, the Veteran's claim of entitlement to service connection for a low back disability, diagnosed as lumbar strain and degenerative disc disease with neural foraminal narrowing at L5 to S1, is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

Service connection for a low back disability, diagnosed as lumbar strain and degenerative disc disease with neural foraminal narrowing at L5 to S1, is granted.


REMAND

The Veteran also seeks service connection for a bilateral hip disability, including as secondary to her now service-connected low back disability.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  VCAA Notice

A letter dated in July 2007 provided the Veteran with notice regarding what evidence and information was necessary to establish entitlement to service connection for a bilateral hip disability on a direct basis; however, this letter did not provide her with notice of what evidence was needed to establish entitlement to service connection for a bilateral hip disability as secondary to her now service-connected low back disability.  In this regard, the Board notes that the Veteran's representative has since asserted that the Veteran has a bilateral hip disability that is caused or aggravated by her now service-connected low back disability.  See Board Hearing Tr. at 3.  Accordingly, this case must be remanded so that a proper VCAA notice letter addressing service connection on both direct and secondary bases can be sent to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

II.  Treatment Records

The Veteran has reported receiving treatment for her bilateral hip pain at the VA Medical Center (VAMC) in Portland, Oregon, as recently as 2010, when she received emergency treatment and underwent further radiological testing.  
See Board Hearing Tr. at 11-12.  Significantly, however, to date, the most recent VA treatment records on file are dated in September 2007.  As such, on remand, updated treatment records from the Portland VAMC should be obtained.  See 38 U.S.C.A. § 5103A(b)(1)(West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 


III.  VA Examination

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran essentially contends that service connection for a bilateral hip disability is warranted because this condition was either caused or aggravated by her military duties during service, or is caused or aggravated by her now service-connected low back disability.  

The Board finds that a VA examination assessing whether the Veteran has a bilateral hip disability that was either incurred during or aggravated by her military service, or is caused or aggravated by her service-connected low back disability is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service VA and private treatment records reveal that, since March 2005, the Veteran has received fairly consistent treatment for recurrent bilateral hip pain.  Specifically, during VA treatment in March 2005, she was noted to have chronic hip pain.  Additionally, during VA treatment in February 2006, the Veteran reported a 17 year history of hip pain and was diagnosed with acute hip pain.  Further, during follow-up treatment later that month, she was diagnosed with hip arthralgia, which was manifested by pain on rotation and pain in her groin.  Moreover, at her October 2007 VA neurological examination, the Veteran was noted to have chronic joint pain in her hips.  Finally, during treatment with Dr. S.L.S. in May 2009, the Veteran was noted to have a one week history of left hip pain; and during follow-up treatment later that month, Dr. S.L.S. noted that, although the Veteran's left hip pain had improved following use of Toradol, she was still having right hip pain.  As such, because there is competent evidence showing that the Veteran has experienced recurrent difficulty with bilateral hip pain, the Board finds that the first McLendon element has been satisfied.  

Turning to the second McLendon element, the Board acknowledges that the Veteran's service treatment records are devoid of evidence of treatment for a hip injury or hip pain.  Significantly, however, the Veteran has consistently reported that she first experienced hip pain during service following the same heavy lifting that resulted in her service-connected low back disability.  See June 2007 claim; February 2008 Notice of Disagreement.  In this regard, the Board notes that the Veteran is competent to report that she suffered from bilateral hip pain following heavy lifting during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, because the evidence of record indicates that the Veteran first experienced bilateral hip pain during service, the second McLendon element has been satisfied.   

Further, turning to the third McLendon element, the Veteran has reported that she has continued to have intermittent hip pain since service, which has worsened over the years.  Specifically, during VA treatment in February 2006, the Veteran reported having a left hip injury during service approximately 17 years earlier 
(i.e., in 1989), noting that she had since experienced intermittent pain flare-ups that had worsened since December 2005.  Additionally, in her June 2007 claim, the Veteran asserted that she has a current hip disability as a result of heavy lifting during service in the 1990s.  Further, in her February 2008 Notice of Disagreement, the Veteran reported that her bilateral hip pain first began during service.  Moreover, at her March 2011 Board hearing, the Veteran indicated that she has experienced radiating hip pain since service, and that this pain has worsened over the years.  See Board Hearing Tr. at 9, 11.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology 
(i.e., intermittent bilateral hip pain) since service.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Furthermore, the Board notes that the Veteran's representative has asserted that the Veteran's current bilateral hip pain is caused or aggravated by her low back disability, which as discussed above, is now service connected.  See Board Hearing Tr. at 3.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current bilateral hip pain may be associated with service and/or her service-connected low back disability, thereby satisfying the third McLendon element.  

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran has a hip disability that was incurred during or aggravated by her military service, or is caused or aggravated by her service-connected low back disability, a VA examination and medical opinion addressing the etiology of her bilateral hip disability is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson,  20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her representative with a notice letter regarding her claim of entitlement to service connection for a bilateral hip disability that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate this claim on both direct and secondary bases. 

2.  Obtain all treatment records related to the Veteran from the Portland VAMC from September 2007 to present.  If such records are unavailable, the claims file should be clearly documented to that effect.

3.  After the development requested in items 1 and 2 is completed, schedule the Veteran for an examination to determine the nature and etiology of her claimed bilateral hip disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any hip disability present.  

If a hip disability is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  For the purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that she experienced hip pain following heavy lifting during service (i.e., when she was required to haul and carry heavy equipment such as bombs and toolboxes by hand, rather than with the use of tools such as a hydraulic hoist and/or a cart).  The examiner should also accept as true the Veteran's statements to the effect that she has continued to experience hip pain on an intermittent basis since service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected low back disability either (a) caused or (b) aggravated any current hip disability.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's hip disability has undergone an identifiable permanent increase in severity that was proximately due to her service-connected low back disability.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


